DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 19 January 2021 have been fully considered but they are not persuasive. The arguments are directed to the percentage of the laminate clay material within the ultrasonic inspection phantom which are no longer applicable to the references cited in the new action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oraevsky et al. US Patent Application Publication 2015/0164463 (hereinafter referred to as Oraevsky) and Norikane1 WO2015/111366 (hereinafter referred to as Norikane).


Regarding claim 1, Oraevsky discloses an ultrasonic inspection phantom (abstract) comprising a hydrogel comprising water, a polymer and a mineral (paragraph 0092-0101). Oraevsky does not explicitly disclose the mineral as being a water swellable laminate clay as claimed. Norikane discloses a hydrogel material comprising a mineral comprising a water swellable clay laminate included in an amount from 1 to 7.15 percent by mass to a total amount of the hydrogel (pages 40-41). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Norikane with those of Oraevsky in order to more accurately simulate a human organ.
Regarding claim 5, the ultrasonic inspection phantom of Oraevsky comprises a pseudo lesion mimicking a lesion (tumor) caused in a living tissue.
Regarding claim 6, the ultrasonic propagation in the pseudo lesion is slower than in the phantom excluding the pseudo lesion as claimed.
Regarding claim 10, the phantom of Oraevsky comprises the same elements as that claimed and therefore would have a “self-healing” property as claimed since no additional features have been disclosed which further define the “self-healing” features.
Regarding claim 11, Oraevsky and Norikane disclose the method of using the phantom for performing an ultrasonic inspection of the phantom as disclosed in claim 1 and therefore reads on the claimed method.
claim 12, Oraevsky, in combination with Norikane discloses a method of manufacturing an ultrasonic inspection phantom of claim 1 using a liquid material (gelatin solution) as claimed.
Regarding claim 13, the method of Oraevsky further discloses casting the liquid material into a mold and hardening the liquid material (paragraph 0119-0120).
Regarding claims 14 and 15, Oraevsky discloses the claimed invention but does not explicitly disclose the method of using a 3D printer for fabricating the phantom. Norikane teaches an ultrasonic phantom and discloses the formation using an inkjet 3D printing method (page 36) for formation. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Norikane with those of Oraevsky in order to 3D print the phantom in the manner claimed to allow for an accurate and efficiently formed complex hydrogel modeling object.
Regarding claim 16 and 17, in combination, Norikane discloses the water swellable laminate clay material as comprising smectite or water swellable mica or water swellable hectorite as claimed (page 6).
Regarding claim 18, Oraevsky and Norikane disclose the claimed invention with the water swellable laminate clay material in the amount claimed (based on calculating a total mass as described on pages 40-41).
Regarding claim 19, Norikane discloses on pages 32 and 54, the use of a three-dimensional network structure formed by the polymer and water swellable clay material as claimed. 

Claim(s) 2, 7 and 20 is/are under 35 U.S.C. 103 as obvious over Oraevsky and Norikane and further in view of Xiong et al. Specific surface area of titanium dioxide (TiO2) particles influences cyto- and photo-toxicity (hereinafter referred to as Xiong).
Regarding claim 2, Oraevsky and Norikane disclose the inclusion of a metal oxide (titanium dioxide) in the phantom as claimed (paragraph 0098). Oraevsky does not define the specific surface area of the titanium dioxide however the present application discloses the use of titanium (di)oxide to meet the limitations of 50m2/g or greater specific surface area of the metal oxide. Xiong discloses titanium dioxide particles which comprise various specific surface areas including 174 m2/g (page 133, section 2.1). Further, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Xiong with those of Oraevsky and Norikane in order to provide a metal oxide with a specific surface area of greater than 50m2/g for better simulating the structure of a human body and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

 Regarding claim 7, Oraevsky and Norikane disclose the inclusion of a metal oxide (titanium dioxide) in the phantom as claimed (paragraph 0098). Oraevsky does not define the specific surface area of the titanium dioxide however the present application discloses the use of titanium (di)oxide to meet the limitations of 150m2/g or greater specific surface area of the metal oxide. Xiong discloses titanium dioxide particles which comprise various specific surface areas including 174 m2/g (page 133, section 2.1). It would have been obvious to one of ordinary skill in the art at the time of 2/g for better simulating the structure of a human body and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Oraevsky and Norikane disclose the inclusion of a metal oxide (titanium dioxide) in the phantom as claimed (paragraph 0098). Oraevsky does not define the specific surface area of the titanium dioxide however the present application discloses the use of titanium (di)oxide to meet the limitations of 150m2/g or greater specific surface area of the metal oxide. Xiong discloses titanium dioxide particles which comprise various specific surface areas including 174 m2/g (page 133, section 2.1). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Xiong with those of Oraevsky and Norikane in order to provide a metal oxide with a specific surface area of greater than 50m2/g for better simulating the structure of a human body and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Such an addition would function as the pseudo lesion and the remaining space would effectively be a non-pseudo lesion as claimed.


Claim 3, 4, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oraevsky, Norkiane, Xiong and Nambu et al. US Patent 4,958,626 (hereinafter referred to as Nambu).
Regarding claims 3 and 4, the above prior art discloses the claimed invention but does not explicitly disclose the metal oxide comprising alumina-containing silica as claimed. Nambu teaches an ultrasonic method in which a phantom is used which can contain additives such as silica-alumina (column 7, line 60). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Nambu with those of Oraevsky, Norkiane and Xiong in order to provide an alumina containing silica in order to better simulate a living tissue and increase the accuracy of the phantom during testing.
Regarding claims 8 and 9, the above prior art discloses the claimed invention but does not explicitly disclose the metal oxide comprising alumina-containing silica as claimed. Nambu teaches an ultrasonic method in which a phantom is used which can contain additives such as silica-alumina (column 7, line 60). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Nambu with those of Oraevsky, Norkiane and Xiong in order to provide an alumina containing silica in order to better simulate a living tissue and increase the accuracy of the phantom during testing.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note that the Norikane reference being relied upon has changed for this action.